Citation Nr: 0702198	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veterans Affairs (VA) compensation 
benefits, to include health care benefits under Chapter 17, 
of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and Dr. Steven Kelley


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The appellant had active service from July 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VA Regional Office (RO) in San 
Diego, California.


FINDINGS OF FACT

1.  The appellant was discharged in December 1970, under 
conditions other than honorable (OTH), due to a period of 
being absent without leave (AWOL) from May 4, 1970 to August 
13, 1970, and had been previously AWOL over the period of 
September 9, 1968 to September 30, 1968.

2.  The appellant was not insane during any part of his 
military service, to include any period of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA compensation benefits, 
to include health care benefits under Chapter 17, of Title 
38, United States Code.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.360 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that the claim on appeal has 
been sufficiently developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In this regard, the record reflects that 
appellant has been advised on multiple occasions of the 
evidence needed to substantiate his claim on appeal.

First, prior to the administrative decision that originally 
denied the appellant's claim on appeal in September 2003, the 
appellant was provided with letters in March and July 2003 
that outlined the evidence necessary to substantiate his 
claim, and the respective obligations of VA and the veteran 
in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although a copy of an attachment containing 
applicable regulations is not contained within the record as 
to either of these letters, the appellant did not mention the 
lack of any enclosure in any subsequent communication, so the 
Board will conclude that appellant received this attachment.

Although the March and July 2003 VCAA notice letters did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The appellant has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding relevant documents that have not already been 
obtained or that are not adequately addressed in documents in 
the claims file.  Additionally, neither the appellant nor his 
representative has indicated any intention to provide further 
evidence in support of this claim.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development of this matter is required 
under the VCAA.

II.  Applicable Law and Analysis

In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a "veteran."  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).  A "veteran" is any 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002).  Thus, a claimant must establish as a threshold 
matter that he was discharged under conditions other than 
dishonorable.  Id.

The statute and regulations direct that certain offenses act 
as a bar to entitlement to veteran's benefits.  38 U.S.C.A. § 
5303; 38 C.F.R. § 3.12.  Among those offenses is a discharge 
under OTH conditions issued because of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4).  In determining whether 
a claimant's discharge was the result of willful and 
persistent misconduct, the Board must find that the 
claimant's conduct was not a minor offense, and that his 
service was "otherwise honest, faithful, and meritorious."  
Id.  An OTH discharge found to be the result of willful and 
persistent misconduct will be considered to have been issued 
under dishonorable conditions, 38 C.F.R. § 3.12(d)(4), and 
will render a claimant ineligible for veterans benefits.  38 
U.S.C.A. § 101(2).

In the case at hand, the appellant's discharge from service 
was under OTH conditions as a result of a lengthy period of 
unauthorized absence (UA).  Specifically, he was AWOL for 
over 90 days from early May 1970 to mid-August 1970, when he 
surrendered to military authorities.  This conviction 
resulted in confinement between September and December 1970.  
In the Special Court-Martial Order, dated in October 1970, it 
was also noted that appellant had a conviction arising out of 
prior AWOL's.  Service records reflect that he was AWOL on 
September 9, 1968, and again, over the period of September 
10, 1968 and September 30, 1968, which resulted in 
confinement during October 1968.  In an October 1970 
interview summary of the U.S. Naval Disciplinary Command, it 
was further indicated that appellant admitted to spending 5 
days in a civil jail for disorderly conduct in August 1968.

Although the appellant's service records reflect that he 
sustained gunshot wounds to the scrotum and left thigh as a 
result of the accidental discharge of a machine gun during 
service in June 1969, for which he received treatment and was 
placed on limited duty status, and a March 1970 letter from 
the appellant to his senator reflects that he believed that 
his condition had not improved and that efforts to consider 
him for a medical board had not materialized, in the 
proceedings relating to his more lengthy AWOL, appellant 
testified that he went UA because he did not believe in or 
support the military, that he planned to leave the country 
but thought he would instead try and come back and get his 
discharge, and that he did not have any respect for the 
military.  In fact, the appellant went on to state that there 
was no way he could support the military or go back to duty, 
and that he would rather spend the rest of his time in jail 
than go back to duty.  The appellant also maintained that no 
one encouraged his line of thought, and that he formed it 
himself.  At this time, he was of the opinion that a Bad 
Conduct Discharge (BCD) would not hurt him.

Similarly, the October 1970 U.S. Naval Disciplinary Command 
interview summary reflects that the appellant objected to 
killing of any type and therefore could not agree with the 
military, that he wanted out of the service, and that he 
could accomplish this goal by going UA.  The interviewer also 
noted that the appellant did not want to return to duty, and 
claimed that he did not agree with what the Marine Corps 
stood for and wanted out.  The appellant also again 
reportedly stated that he did not feel that his BCD would 
hinder his future in any way.  

In the case of Cropper v. Brown, 6 Vet. App. 453 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
found that UA is the type of offense that would interfere 
with and preclude the performance of an appellant's military 
duties and thus, could not constitute a minor offense.  
Similarly, in Winter v. Principi, 4 Vet. App. 29 (1993), the 
Court affirmed a Board decision which found that 32 days UA 
out of 176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  In light of these holdings, 
and as the veteran was AWOL and confined for that action 
approximately 10 months out of the period of his enlistment, 
the Board finds that the appellant's conduct was indeed 
willful and persistent misconduct.

Although the appellant contends that he did not receive 
adequate legal counsel before signing his request for 
discharge for the good of the service, the Board does not 
find the appellant's assertions credible.  The service 
personnel records clearly show that the appellant was advised 
that an undesirable discharge rendered him ineligible for 
many or all benefits administered by VA.  The records also 
reveal that the appellant consulted a member of JAG Corps 
regarding the matter prior to signing the form and indicated 
that he understood the consequences of his discharge.

In addition, the appellant now contends in statements and 
testimony before the Board and the RO that he was AWOL in 
1970 essentially because he wanted to obtain legal 
consultation to determine whether there was anything more 
that he could do with respect to obtaining a discharge on a 
medical basis.  However, while the appellant's assertions may 
be somewhat consistent with the March 1970 letter he sent to 
his senator, the majority of his other in-service statements 
and testimony are inconsistent with this contention.  The 
service personnel records show that although he did surrender 
himself to military authorities in May 1970, his subsequent 
in-service statements and testimony in connection with the 
military proceedings thereafter indicate that he wanted to be 
discharged from service without consideration to the type of 
discharge or the impact a BCD would potentially have on his 
future.  The Board finds that many of the appellant's in-
service statements were attributed to the veteran while under 
oath and were made contemporaneous to his discharge from 
service, and are therefore entitled to greater probative 
weight.  

Furthermore, appellant maintains that his military offenses 
were not severe enough to bar receipt of compensation 
benefits and that with the exception of his UA, his service 
was otherwise honest, faithful and meritorious.  As was noted 
above, however, the holdings of the Court reflect that 
appellant's UA in this case constituted willful and 
persistent misconduct, and that therefore, even if 
appellant's service was otherwise meritorious, he would still 
be barred from VA compensation benefits.  

The Board additionally notes that the appellant has not 
contended and the evidence does not reflect that he was 
insane at the time of the commission of his offenses or his 
discharge from service.  However, to the extent that 
appellant's comments in his substantive appeal that he was 
not sure that his post-traumatic stress disorder (PTSD) was 
considered insanity could be interpreted as a contention that 
he was temporarily insane in May of 1970, the Board finds 
that a preponderance of the evidence is also against this 
aspect of the appellant's claim.  

The Board recognizes that the insanity need not have caused 
the misconduct; it must only have existed at the time of the 
commission of the offense leading to the person's discharge.  
Struck v. Brown, 9 Vet. App. 145 (1996).  

In addition, an "insane" person is defined by regulation as 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354 (2006).

The evidence, however, does not support such a finding.  
First, appellant's pre-induction psychiatric examination 
revealed negative findings, and following an in-service 
psychiatric evaluation in November 1970, the examiner did not 
render a diagnosis, found no evidence of psychosis, and found 
the appellant to be intelligent and cooperative.  In 
addition, although appellant's current treating psychologist 
and a July 2002 VA examiner have concluded that appellant 
currently has PTSD that is related to his accidental shooting 
in service, neither examiner has stated that his PTSD and 
other psychiatric disability during service was of such 
severity as to have rendered the appellant insane at the time 
he went AWOL in May 1970.  In addition, consideration has 
been given to the testimony by Dr. Kelley concerning the 
presence of PTSD during service; however, there remains no 
probative evidence of insanity at the time the offences in 
question were committed.

In sum, the foregoing evidence is found to show that the 
appellant's periods of AWOL qualified as willful and 
persistent misconduct, and that the appellant was not insane 
at the time of the offense.  38 C.F.R. § 3.12(d).  
Accordingly, the character of his discharge is a bar to his 
receipt of VA compensation benefits.

The Board would further point out that appellant's assertion 
of clemency does not help appellant's claim, as this action 
of President Ford did not serve to change, seal, erase or in 
any way modify an individual's military record.  The other 
programs identified under 38 C.F.R. § 3.12(c) also do not 
help the appellant's claim as this regulation merely results 
in an increase in the requirements for receipt of benefits by 
persons having been in AWOL status for at least 180 days with 
upgraded discharges, pursuant to the findings of one of the 
programs.  Winter v. Principi, at p. 31.  

Moreover, as appellant received a BCD, appellant is also 
found to be ineligible for health care benefits under Chapter 
17, of Title 38, United States Code, since 38 C.F.R. 
§ 3.360(b) specifically provides that such benefits may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by BCD or when one of the bars 
listed in 38 C.F.R. § 3.12(c) applies.


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, to include health 
care benefits under Chapter 17, of Title 38, United States 
Code, and the appeal is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


